Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11.18 Although the claim at issue are not identical, they are not patentably distinct from each other because it is broader in every way.

Instant Application 
Instant Patent
1. An animation production method comprising:
1. (Currently Amended) An animation production method comprising: 
a step of placing a virtual camera in a virtual space;
a step of placing a virtual camera in a virtual space
a step of placing one or more objects in the virtual space;
; a step of placing one or more objects in the virtual space; 
a user input detection unit that detects an input of a user from at least one of a head mounted display and a controller which the user mounted;
a step of detecting  an input of a user from at least one of a head mounted display and a controller which the user mounted; 
a step of accepting at least one choice of the object in response to the input; and
a step of displaying a list of the objects disposed in the virtual space, the list displayed on an operation panel disposed in the virtual space; a step of accepting at least one choice of the object from the list on the operation panel in response to the input; 
a step of removing the object from the virtual space in response to the input.
and a step of removing the object from the virtual space in response to the input.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mendes et al. A Survey on 3D Virtual Object Manipulation: From the Desktop to Immersive Virtual Environments, as hereafter known as Mendes, as cited in an 892 in view of Perez et al. (US 20130293468 A1).

Regarding claim 1, Mendes teaches an animation production method comprising (See title, abstract: the interaction is animated):
a step of placing a virtual camera in a virtual space (See page 27 col. 2 last paragraph that is incomplete discusses a virtual camera. Also all of the respective figures showing views are show by a virtual camera.);
a step of placing one or more objects in the virtual space (See title, abstract, Figure 3-21: the topic of the paper is virtual object manipulation, thus placing virtual objects is the topic of the paper. Also all of the figures cited illustrate placing a virtual object, or a plurality of objects in virtual space) ;
a user input detection unit that detects an input of a user from at least one of a head mounted display and a controller which the user mounted (See page 21 col. 2 last incomplete paragraph – page 22 col 1 first incomplete paragraph, page 22 col. 2 2.1 Overview of VEs’ input and output: paragraph 1-4, page 23 col. 1 incomplete paragraph first and second complete paragraphs. The cited portions disclose head mounted displays with inputs that are from controllers. The controller may be the headset or other input means) ;
a step of accepting at least one choice of the object in response to the input (See page 21 col. 2 last incomplete paragraph – page 22 col 1 first incomplete paragraph, page 22 col. 2 2.1 Overview of VEs’ input and output: paragraph 1-4, page 23 col. 1 incomplete paragraph first and second complete paragraphs: as discussed above. Alternatively Fig. 3-21: any of the input/manipulations); and but doesn’t explicitly disclose
a step of removing the object from the virtual space in response to the input.

Perez teaches a step of removing the object from the virtual space in response to the input ( ¶130, Fig. 18A-19C).

Therefore it would have been obvious to a person of ordinary skill at the time of the instant filling of the application to combine Mendes in view of Perez as removing an object from space would increase the privacy of information for authorized users or keep it on a need to know basis, thus increasing the flexibility offered to the user.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616